Title: To Benjamin Franklin from William Franklin, [3 September? 1771]: incomplete
From: Franklin, William
To: Franklin, Benjamin


[September 3?, 1771]
[Beginning lost:] Allen and Turner procured any Information to be given me, that the People would rise and destroy all their Iron Works in New-Jersey; that Mr. Turner had mentioned the Matter to him, and that upon his telling Turner that it was a Machine not within the Law, he laugh’d, and said that he knew very well what it was, and that if it was not strictly within the Letter, yet it certainly was within the Meaning, and that it was a poor Evasion, &c. Mr. Ogden added, that if it should even appear to be actually such an One as the Law prohibited, yet I could not cause it to be abated till it should be judg’d so by a legal Process, in which case the Owners would be subject to a Penalty of £200 Sterling, besides having their Work destroyed.
I have acquainted you with these Particulars that you may be enabled to represent the Matter in its true Light, should you hear  any thing further concerning it. I think to inform the Ministry of all that I know of the Affair by the next Pacquet, as I doubt not it will be convey’d to them by Allen or Penn in some Way or other. My Opinion of the Act in Question is much the same with yours, but I think that all Laws until they are repealed ought to be obeyed and that it is the Duty of those who are entrusted with the executive Part of Government to see that they are so. The Americans ought at least before they attempt to evade it, use all their Endeavors to obtain a Repeal, and I believe it would be for the Interest of both Countries that all partial Acts of that Nature were abolished.
I am glad that you preferr’d the short Letter, as his L.P. seems to be coming about, and inclined to be a little more complaisant, which you will perceive by his last Letter (No. 31) a Copy of which is enclosed. I likewise send you an Extract of a Letter from him and the Board of Trade dated June 21, respecting the Agency, which seems well calculated to lead me into another Squabble with the Assembly, for it is a Point they will never give up, and if I refuse to pass the Support Act with the Words objected to in it, I, and all the other Officers of Government must go without our Salaries. This brings to my Mind, that your Friends Mr. Read and Mr. Smith desired me lately to mention to you that it would be proper for you to empower some Person here as your Attorney to receive the Warrants for your Salary, and the Money of the Treasurer, (as was done by all the former Agents) in which Case your Warrants would be drawn every Quarter for your Salary with those of the other Officers of Government. The Money remitted  to you by the Committee of Correspondence was not, it seems, intended to be appropriated to your Salary, but to defray such Expences in Soliciting, &c. as might be from Time to Time incurr’d. I think it would be best if you were to write to Mr. Joseph Smith, one of the Committee, to receive it for you; a Letter will be a sufficient Power. Betsy sends her Duty. I am as ever, Honoured Sir, Your ever dutiful Son
Wm: Franklin
P.S. I have begun a Letter to you on the Subject of our Account, which I shall finish so as to send by the next Opportunity.
